                  Case 5:16-cv-04955-LHK Document 371 Filed 01/04/21 Page 1 of 4




 1   THE LAW OFFICE OF JACK                                    JENNER & BLOCK LLP
     FITZGERALD, PC                                            ALEXANDER M. SMITH (SBN 295187)
 2   JACK FITZGERALD (SBN 257370)                              asmith@jenner.com
 3   jack@jackfitzgeraldlaw.com                                633 West 5th Street, Suite 3600
     TREVOR M. FLYNN (SBN 253362)                              Los Angeles, California 90071
 4   trevor@jackfitzgeraldlaw.com                              Phone: (213) 239-5100
     MELANIE PERSINGER (SBN 275423)                            Fax: (213) 239-5199
 5   melanie@jackfitzgeraldlaw.com                             JENNER & BLOCK LLP
     Hillcrest Professional Building                           DEAN N. PANOS (admitted pro hac vice)
 6   3636 Fourth Avenue, Suite 202                             dpanos@jenner.com
 7   San Diego, California 92103                               353 N. Clark Street
     Phone: (619) 692-3840                                     Chicago, Illinois 60654
 8   Fax: (619) 362-9555                                       Phone: (312) 222-9350
     Class Counsel                                             Fax: (312) 527-0484
 9
     JACKSON & FOSTER, LLC                                     Attorneys for Defendant Kellogg Sales Co.
10
     SIDNEY W. JACKSON, III (phv)
11   sid@jacksonfosterlaw.com
     75 St. Michael Street
12   Mobile, Alabama 36602
     Phone: (251) 433-6699
13   Fax: (251) 433-6127
14   Additional Counsel for Plaintiffs

15

16

17                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
18

19   STEPHEN HADLEY, MELODY DIGREGORIO,
     ERIC FISHON, KERRY AUSTIN, and
20   NAFEESHA MADYUN, on behalf of themselves,                Case No. 5:16-cv-04955-LHK
     all others similarly situated, and the general public,
21
                                                              STIPULATED MOTION AND ORDER
22          Plaintiffs,                                       EXCUSING PLAINTIFFS’ ATTENDANCE
                                                              AT JANUARY 22, 2021 SETTLEMENT
23                          v.                                CONFERENCE
24   KELLOGG SALES COMPANY,                                   Magistrate Judge:   Hon. Nathanael M. Cousins
25
            Defendant.
26

27

28

                                 Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK
                                          STIPULATED MOTION & ORDER
                   Case 5:16-cv-04955-LHK Document 371 Filed 01/04/21 Page 2 of 4




 1            Plaintiffs Stephen Hadley, Melody DiGregorio, Eric Fishon, Kerry Austin, and Nafeesha Madyun

 2   (“Plaintiffs”), and Defendant Kellogg Sales Company (together, the “Parties”), by and through their

 3   undersigned counsel, hereby jointly make the following request.

 4            WHEREAS, this is a consumer fraud class action in which the district court, the Honorable Lucy H.

 5   Koh residing, has certified a class of California consumers under Fed. R. Civ. P. 23(b)(3), appointed Plaintiff

 6   Stephen Hadley as Class Representative, and appointed his counsel as Class Counsel (see Dkt. No. 208);

 7            WHEREAS, in September 2019, the Parties reached a nationwide class settlement, which they

 8   presented to the Court for preliminary approval in October 2019;

 9            WHEREAS, after twice denying without prejudice preliminary approval of the nationwide class

10   settlement, the district court referred this matter to this Court, the Honorable Nathanael M. Cousins presiding,

11   for a Settlement Conference (see Dkt. No. 367);

12            WHEREAS, this Court set the Settlement Conference for January 22, 2021, at 9:30 a.m. (see Dkt.

13   Nos. 368-69);

14            WHEREAS, the Court’s Settlement Conference Standing Order provides that “[a]ll parties and their

15   counsel are required to attend the settlement conference in person” (Dkt. No. 368-1 at 1);

16            WHEREAS, because of the size and representative nature of this case, and Plaintiffs’ role as

17   representative lay consumers, the Parties agree that Plaintiffs’ attendance at the Settlement Conference is

18   unnecessary to enable Class Counsel to engage in fruitful discussions on behalf of the Class, including

19   Plaintiffs;

20            WHEREAS, if excused from attending the Settlement Conference by being present on Zoom

21   throughout the entire session, Plaintiffs will be available to Class Counsel via telephone for the duration of

22   the Settlement Conference; and

23            WHEREAS, Plaintiffs’ counsel will be in attendance with full authority to negotiate on behalf of the

24   Class;

25            NOW, THEREFORE, the Parties hereby agree that, upon the Court’s granting this stipulation and

26   motion, Plaintiffs will be and are excused from attending the Settlement Conference via Zoom, provided they

27   remain available to Class Counsel via telephone for its duration.

28
                                                        1
                            Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK-HRL
                                        STIPULATED MOTION & ORDER
                 Case 5:16-cv-04955-LHK Document 371 Filed 01/04/21 Page 3 of 4




 1          IT IS SO STIPULATED.

 2

 3   Dated: January 4, 2021                       Respectfully Submitted,

 4                                                /s/ Jack Fitzgerald
                                                  THE LAW OFFICE OF
 5
                                                  JACK FITZGERALD, PC
 6                                                JACK FITZGERALD
                                                  jack@jackfitzgeraldlaw.com
 7                                                TREVOR M. FLYNN
                                                  trevor@jackfitzgeraldlaw.com
 8                                                MELANIE PERSINGER
 9                                                melanie@jackfitzgeraldlaw.com
                                                  Hillcrest Professional Building
10                                                3636 Fourth Avenue, Suite 202
                                                  San Diego, CA 92103
11                                                Phone: (619) 692-3840
                                                  Fax: (619) 362-9555
12
                                                  Class Counsel
13

14   Dated: January 4, 2021                       Respectfully Submitted,

15                                                /s/ Dean Panos
                                                  JENNER & BLOCK LLP
16                                                DEAN PANOS
                                                  dpanos@jenner.com
17                                                353 N. Clark Street
                                                  Chicago, IL 60654
18
                                                  Phone: (312) 222-9350
19                                                Fax: (312) 527-0484

20

21                                       SIGNATURE ATTESTATION
22          I hereby attest that, pursuant to N.D. Cal. Civ. L.R. 5-1(i)(3), the concurrence to the filing of this
23   document has been obtained from each signatory hereto.
24

25   Dated: January 4, 2021                                       /s/ Jack Fitzgerald
                                                                  Jack Fitzgerald
26

27

28
                                                      2
                          Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK-HRL
                                      STIPULATED MOTION & ORDER
                  Case 5:16-cv-04955-LHK Document 371 Filed 01/04/21 Page 4 of 4




                                                       ORDER
 1
            The Court, having considered the parties’ Stipulation Motion and [Proposed] Order Excusing
 2
     Plaintiffs’ Attendance at the January 22, 2021 Settlement Conference, and finding good cause, HEREBY
 3
     ORDERS that Plaintiffs are excused from attending the Zoom Settlement Conference, provided they remain
 4   available to Class Counsel via telephone for its duration.
 5

 6   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7                                                                         S DISTRICT
                                                                        ATE           C
                                                                       T
 8   Dated: January 4, 2021                          ___________________________________




                                                                                                 O
                                                                  S




                                                                                                  U
                                                                 ED
                                                     Hon. Nathanael M. Cousins




                                                                                                   RT
                                                             UNIT
 9                                                                          NTED Magistrate Judge
                                                                      GRACourt
                                                     United States District




                                                                                                          R NIA
10
                                                                                                     ns
                                                             NO                 thanael   M. Cousi
                                                                       Judge Na




                                                                                                          FO
11                                                            RT




                                                                                                      LI
                                                                      ER
                                                                  H




                                                                                                 A
                                                                                                     C
12                                                                         N
                                                                               D IS T IC T O
                                                                                             F
                                                                                     R
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                           Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK-HRL
                                       STIPULATED MOTION & ORDER
